Citation Nr: 0722369	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May to November 1973.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in October 2004 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a Board hearing in June 2004.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his claimed stressors have not been corroborated.  

2.  Any current PTSD is not related to the veteran's active 
duty service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2001.  
The letter predated the April 2002 rating decision.  See id.  
Subsequently, the veteran was issued another VCAA letter in 
November 2004.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The March 2001 and November 2004 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for PTSD, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating or an effective date.  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the veteran VCAA letters in March 2001 and 
November 2004, which advised him of the evidence necessary to 
support his service connection claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical and personnel records, VA 
outpatient treatment records, and lay statements from the 
veteran and other individuals.  The veteran has had a 
personal hearing.  A request for corroboration of the claimed 
stressors from the appropriate service department unit was 
made and a response received.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's DD Form 214 reflects that his primary specialty 
was 'security police spec.'  He was awarded the National 
Defense Service Medal.  The records do not reflect any 
foreign and/or sea service, and do not reflect any combat 
decorations.  The veteran has not claimed any combat exposure 
during his period of service.

As it is not shown the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  Thus, 
any claimed stressors must be corroborated.  His alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor." 
 Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Thus, the 
primary question which must be resolved in this decision is 
whether the veteran sustained a qualifying stressor within 
the requirements of 38 C.F.R. § 3.304(f), as discussed above.

A document with the subject line of 'Identification of Drug 
Involved Personnel' reflects that on September 19, 1973, the 
veteran requested rehabilitation under the Limited Privileged 
Communications Program for his drug usage.

A November 9, 1973, statement from K.W.L, Second Lieutenant, 
reflects the following:

[The veteran] since assigned to this 
organization has been noneffective for 
the Security Police duties.  His attitude 
has been one of apathy toward his duties 
and the United States Air Force.  At his 
best, he meets the minimum Air Force 
Standards; however his usual behavior, 
bearing and attitude below those 
standards.  When approached on the matter 
of cross-training or other forms of 
rehabilitation, [the veteran] states only 
his desires to get out of the Air Force.  
Consequently discharge would be of the 
most benefit to the squadron and the Air 
Force as well as the individual.

A November 9, 1973, statement from D.G.L, an Acting First 
Sergeant, reflects the following:

[The veteran] has been non-effective 
since his assignment to this unit on 
September 18, 1973.  He has consistently 
displayed a less than satisfactory 
attitude towards his duties and 
responsibility.  I consider him to be a 
burden on the unit and he displays no 
inclination towards improvement or 
brining himself up to acceptable 
standards.  I do not feel rehabilitation 
would be effective for [the veteran[ 
states a strong desire for discharge.  

A November 9, 1973, statement from E.V., Technical Sergeant, 
reflects the following:

I, [E.V.], have known [the veteran], for 
approximately one month and it is my 
opinion that he is personally a nice 
individual to know, however, he has not 
adapted to the military way of life.  I 
have observed him on almost a daily basis 
and he needs continuous supervision to 
complete a task or have [sic] to be 
escorted to a job assignment.  He has no 
military bearing or self discipline and 
is always in violation of AFM 35-10, 
Uniform Code of Military Justice, [the 
veteran] is know [sic]  performing odd 
jobs around the barracks which is [sic] 
less difficult to perform mentally than 
his regulary [sic] scheduled job, and has 
a problem performing these tasks.  I feel 
you would be doing [the veteran] and the 
United States Air Force a great service 
by discharging him as soon as possible.

A November 13, 1973, 'Letter of Notification' reflects that 
action was initiated against the veteran with a view to 
effecting his discharge from the Air Force.  The reason for 
the proposed action was the veteran's unsuitability for 
further military service due to his apathy, defective 
attitude and inability to expend effort constructively.  It 
was recommended that he be furnished an honorable discharge.  
The notification letter indicates that Captain F.B.T. was 
appointed as military counsel.

A 'Statement of Airman' signed by the veteran on November 13, 
1973, reflects his understanding that he was notified by his 
commander that he was recommended for discharge for 
unsuitability.  The statement indicates that F.B.T. was 
acting as his counsel.

On November 14, 1973, legal review was conducted of the 
recommended discharge.  It was noted that the veteran entered 
service in May 1973 for four years, and was assigned to the 
449th Security Police Squadron at Kincheloe Air Force Base 
since September 18, 1973.  The legal review reflected the 
following:

...statements from his supervisors and 
acting first sergeant indicate that [the 
veteran] is apathetic towards his duties 
and requires continuous supervision to 
complete a task.  They feel he can be of 
no further benefit to the United States 
Air Force and recommend that he be 
administratively separated.  

His squadron commander stated the following with regard to 
the veteran:

... because of the problems involved and 
the unresponsiveness to counseling of the 
veteran, it would be highly impractical 
for [the veteran] to enter into a 
rehabilitation program.  

The Staff Judge Advocate, D.C.R., concluded as follows:

Opinion:  Since it has been determined 
that [the veteran] has a condition of 
apathy, defective attitude, and inability 
to expend effort constructively which has 
severely effected his duty performance, 
discharge from the Air Force is 
appropriate in this case.  The 
[veteran's] lack of any disciplinary 
problems and relative youth warrants the 
issuance of an Honorable Discharge 
Certificate, pursuant to the criteria set 
out in AFM 39-12, para 2-3.  

The veteran's DD Form 214 reflects that he was honorably 
discharged from service, effective November 15, 1973.

In January 2001, the veteran filed a claim of service 
connection for PTSD.  In a statement received from the 
veteran in February 2001, he claimed that during service he 
was involved in several undercover "drug busts."  He 
claimed that he was an informant and that if people had 
known, they may have killed him.

In support of his claim, the veteran submitted a transcript 
of a telephone conversation purportedly held on February 10 
and 11, 1974, between himself, his uncle S.H.R., and D.T., 
who was identified as "the Officer in Charge of the Office 
of Special Investigation, located at Kincheloe Air Force 
Base."  The tape was purportedly transcribed in August 2002.  
In the transcript, D.T. speaks of the veteran's involvement 
in the 'Limited Privileged Communication Program (LPCP)' 
during service.  It was D.T.'s understanding that the veteran 
had turned himself in for drugs, and wanted to get on the 
program to stop drugs.  D.T. stated that the veteran spoke 
with an agent at the "Drug Abuse Office" and the veteran 
wanted to help.  With the veteran's assistance, six 
controlled buys of narcotics - including LSD, marijuana, 
barbiturates, amphetamines - were conducted.  As a result, 
seven different cases were made, and ten of the major drug 
pushers were "busted."  As a result of the veteran's help, 
"A." and "D." were being court martialed the following 
day.  D.T. stated that for the veteran's protection he was 
placed in the county jail, and because of his assistance he 
was granted an honorable discharge.  The veteran and his 
uncle were seeking letters and recommendations from D.T. to 
enable the veteran to possibly procure a job in law 
enforcement.  

The transcript also contains conversations between the 
veteran and his uncle, S.H.R.  The veteran claimed that he 
was offered drugs at Kincheloe on September 13 or 14, when he 
attended a barbeque.  He reported that he spoke with the 
commander about a "drug related problem" and he was 
referred to the "Drug Abuse Officer."  The Drug Abuse 
Officer recommended the LPCP program.  The veteran spoke with 
an OSI Agent and indicated that he was willing to do some 
undercover work concerning drugs.  The veteran claimed that 
he made observations of fellow soldiers with regard to drugs, 
and a few days later there were three drug busts.  He also 
reported that he helped in a raid with the state police.  He 
also claimed that he was in county jail, and the day he got 
out of jail, he got out of service.  He claimed that his 
commander did not know that he was acting undercover.

In June 2004, the veteran testified at a hearing before the 
Board.  He testified that he was an informant in a drug ring 
investigation involving security personnel at Kincheloe Air 
Force Base in 1973 and 1974.  As a result of this 
participation in the drug investigation, he claimed that he 
feared for his life, constituting a PTSD stressor.  The 
veteran maintains that the real reason for his discharge was 
not stated in his military records in an effort to conceal 
his participation in the drug investigations.

Correspondence dated on June 4, 2004 from F.B.T. stated that 
from September 1972 to May 1974, he held the rank of Captain 
in the Judge Advocate General Corps.  The correspondence 
stated as follows:

I recall assisting [the veteran] at his 
request during a period of time when he 
was serving as an informant for the OSI 
in their ongoing efforts to stem the use 
of narcotics by Air Force personnel.  
[The veteran] was assigned to the 
Security Police and explained to [F.B.T.] 
that shortly after he arrived at 
Kincheloe, he was offered the opportunity 
to purchase drugs from fellow Security 
Police members.  

[The veteran] reported this activity to 
his superiors and was ultimately directed 
to the OSI and agreed to become an 
informant for them.  It was at that time 
he became fearful he could be killed or 
suffer serious bodily harm if his role as 
an informant was discovered.  After 
working as an informant for several 
months, [the veteran] was provided 
protective custody at a jail in Sault 
Ste. Marie.  It was during this period of 
time that I assisted him in obtaining a 
discharge from the Air Force. 

I can state that during the entire time 
that [the veteran] was counseled by me, 
he was afraid that his role would be 
discovered by the other Security Police 
officers and that he would be harmed 
physically.  Although he never intended 
to have such a short Air Force career, 
the circumstances of his involvement with 
the OSI left him no options other than to 
leave the Air Force.  We felt that a 
reassignment would not protect him once 
his role as an informant was disclosed 
when these individuals were charged with 
the sale of narcotics.  

In November 2005 (per a Board Remand), the RO issued 
correspondence to F.B.T. requesting clarification regarding 
the June 2004 correspondence, and specifically requested that 
he explain any inconsistencies with the reasons for discharge 
from service set forth in official military records and the 
actual reason for the veteran's discharge.  

Correspondence dated in November 2005 from F.B.T. stated the 
following:

...it is my recollection that I obtained a 
General Discharge under Honorable 
conditions for [the veteran] so that he 
could leave the Air Force without 
completing his full commitment because of 
his fear of retribution from the Security 
Police.

It is my recollection that it was several 
Security Police officers who were the 
subject of an OSI investigation of drug 
sales on Kincheloe Air Force Base.  We 
felt that even a reassignment to another 
base could have had potential security 
issues for [the veteran] as he was 
assigned to the Security Police and he 
was very concerned about retribution or 
retaliation against him by the Security 
Police.  Under the circumstances, we felt 
that it was best to apply for a General 
Discharge under Honorable Conditions and 
get [the veteran] out of the Air Force to 
fully protect him.

Unfortunately, I have no files or further 
recollection about [the veteran's] case 
other than what I have expressed here and 
in my letter of June 4, 2004.

In November 2005 (per a Board Remand), the RO sent a request 
to the United States Armed Services Center for Research of 
Unit Records (CURR) (now known as U.S. Army and Joint 
Services Records Research Center (JSRRC)) for verification of 
the veteran's claimed stressors.  Specifically, the RO 
requested information pertaining to (1) "participation in 
investigations and prosecutions involving a drug ring among 
the security policeman on base in 1973 and 1974"; (2) "drug 
ring investigation resulted in "A." court martial and "D." 
court martial in February 1974"; and, (3) "any information 
regarding the circumstances of the veterans discharge, 
including Captain [F.B.T.'s] role, and any info regarding 
involvement of investigations of D.T."  (D.T. is the 
individual whose name was reflected on the transcript 
submitted by the veteran.)  

A records search was conducted by CURR concerning the 
veteran's involvement in the alleged drug ring resulting in 
the court martial of several individuals.  The OSI search of 
their database was accomplished and no records were found on 
the information provided.  

The Board has carefully considered the various items of 
evidence, including hearing testimony and statements from 
individuals in support of the veteran's appeal.  However, 
after weighing the various items of pertinent evidence, the 
Board is compelled to conclude that the preponderance of the 
evidence is against a finding that the claimed inservice 
stressors have been corroborated.  

The veteran claims that he asked to be discharged from 
service due to fearing for his life as a result of serving as 
an informant in drug ring investigations during service; 
however, as detailed hereinabove, the service personnel 
records on file are inconsistent with those contentions.  
Initially, service personnel records do not reflect that the 
veteran requested a discharge from service; the records 
reflect that such discharge was initiated by his commander.  
As a result of several statements from military personnel, 
the documentation reflects that discharge was recommended and 
warranted due to the veteran's apathy, defective attitude and 
inability to expend effort constructively which severely 
affected his performance duties in the Air Force.  Moreover, 
the veteran signed a 'Statement of Airman' on November 13, 
1973, which reflected that he understood that he was being 
recommended for discharge due to unsuitability.  

The Board acknowledges that documentation does reflect that 
in September 1973, the veteran requested rehabilitation under 
the Limited Privileged Communications Program; however, such 
request was made as a result of his drug usage.  Such 
document, or any other documents of record, fails to confirm 
the veteran's participation in any drug ring investigations 
during his period of service.

Correspondence received from F.B.T. containing information 
pertaining to the veteran's discharge is also inconsistent to 
some extent with information contained in the service 
personnel records.  Initially, F.B.T. states that he 
represented the veteran in service per the veteran's request.  
Documentation, however, reflects that F.B.T. was appointed as 
the veteran's military counsel per the November 13, 1973, 
'Letter of Notification' which informed the veteran of the 
recommended action for discharge due to unsuitability for 
further military service due to his apathy, defective 
attitude and inability to expend effort constructively.  
Additionally, F.B.T. stated that due to the veteran's 
involvement as an informant in the drug ring investigations, 
that it was determined that the best course of action was to 
"apply for a General Discharge under Honorable Conditions 
and get [the veteran] out of the Air Force to fully protect 
him."  The Board acknowledges that F.B.T. was representing 
the veteran.  However, his recollection of events some 30 
years before is not entirely consistent with the official 
service records.  

The veteran has submitted statements and testimony regarding 
his reported involvement in the drug ring investigations.  
Moreover, F.B.T. has offered his recollections pertaining to 
the veteran's involvement in the drug ring investigations, 
and the veteran's fear of retribution serving as an 
informant.  While acknowledging that such accounts are 
similar, attempts by CURR to confirm any details pertaining 
to the claimed drug ring investigations were unsuccessful.  
CURR was unable to obtain confirmation of the "D." and 
"A." court martials, and were unable to verify any details 
pertaining to the veteran's involvement in the drug ring 
investigations.  As noted, the veteran's testimony by itself 
cannot as a matter of law establish the occurrence of a non-
combat stressor.  See Dizoglio, supra.  

The veteran has also submitted a transcript of a telephone 
conversation purportedly held on February 10 and 11, 1974, 
between himself, his uncle, and D.T.  Such details discussed 
are essentially consistent with recent statements and 
testimony of the veteran; however, again CURR was unable to 
verify any drug ring investigations.  Moreover, CURR was 
unable to verify D.T.'s involvement in any drug ring 
investigations.  As CURR was unable to verify any information 
pertaining to D.T., or any drug investigations, such 
transcript cannot constitute credible supporting evidence of 
an in-service stressor.

While the veteran has consistently claimed participation in 
drug ring investigations, and that he sought separation from 
service due to fearing for his life, such contentions fail to 
account for official service personnel records which 
specifically reflect that his separation was as a result of 
his unsuitability to service.  The Board understands the 
argument being advanced by the veteran, and with that in mind 
a request was made to determine if the veteran's alleged role 
in the drug investigations was documented.  The response was 
negative.  The Board believes it reasonable to expect that 
official drug investigations of the nature described by the 
veteran would have been documented in official records, 
especially if it resulted in the discharge of individuals 
from service.  The Board finds that the official service 
records are entitled to more weight than the statements and 
testimony of the veteran and the various statements offered 
in support of his claim.  The Board concludes that the 
claimed stressors have not been corroborated.  

As there is no evidence that the veteran engaged in combat, 
the only evidence of in-service stressors are contained in 
the veteran's and F.B.T.'s uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


